Citation Nr: 1721496	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-34 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a eustachian tube disorder. 

2.  Entitlement to an increased disability rating for degenerative joint disease (DJD) of the thoracolumbar spine with intervertebral disc syndrome (IVDS) involving the lateral femoral cutaneous nerve in excess of 20 percent from September 15, 1999 to April 30, 2002 and from September 1, 2002 to October 7, 2013.

3.  Entitlement to an increased disability rating for left shoulder reconstruction with degenerative joint disease (DJD) and atrophy in excess of 30 percent from July 30, 2009 to January 30, 2013 and from April 1, 2013 to October 7, 2013.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to July 20, 2009 and starting October 16, 2014.

5.  Entitlement to special monthly compensation (SMC) based on the regular need for the aid and attendance of another person or on account of being housebound other than from January 31, 2013 to April 01, 2013.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to September 1990.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The claims for increased ratings for the left shoulder and DJD of the thoracic spine were previously remanded by the Board in March 2013.

In a December 2015 decision, the Board granted a separate 10 percent disability rating for lateral femoral cutaneous nerve from September 15, 1999 to April 30, 2002.  The Board also granted an increased disability rating of 40 percent for DJD of the thoracolumbar spine with IVDS involving the lateral femoral cutaneous nerve from October 7, 2014, and denied an increased rating prior to this time.  The Board also granted an increased disability rating of 40 percent for left shoulder reconstruction with DJD and atrophy from October 7, 2013, and denied an increased rating prior to that time.  The Veteran appealed the denial of increased ratings prior to October 7, 2013 to the Court of Appeals for Veterans Claims (the Court).  The Veteran did not appeal the claims for increased ratings for posttraumatic stress disorder (PTSD) and a residual scar due to lumbar surgery, nor a separate rating for lateral femoral cutaneous nerve.  In January 2017, the Court granted a Joint Motion for Remand (JMR) by VA and the Veteran.  The claims are now again before the Board.

Additionally, the Veteran is in receipt of temporary total rating (TTR), or temporary 100 percent disability ratings, for his left shoulder disability, effective December 10, 2007 to May 31, 2008 and from January 31, 2013 to March 31, 2013, and for his thoracolumbar spine disability, effective May 1, 2002 to August 31, 2002, based on surgical or other treatment necessitating convalescence.  38 C.F.R. § 4.30 (2016).  During these periods of time for which the Veteran was assigned TTRs, he was in receipt of maximum 100 percent disability ratings and the evidence of record does not indicate relevant symptomatology which would warrant an extraschedular rating for either his left shoulder or thoracolumbar spine disabilities during those times.  Considering the record, the Board has properly limited its consideration to the staged rating periods on appeal.

The December 2015 Board decision also referred a claim for SMC based on housebound status.  The Veteran perfected an appeal as to this issue in October 2015.  The Board notes that Veteran is in receipt of SMC based on housebound status from January 31, 2013 to April, 01, 2013 as indicated in a July 2013 RO rating decision.  Therefore, the Board has properly limited its consideration to the staged rating periods on appeal.

In light of the above, the Board has properly recharacterized the issues as listed on the title page in order to most accurately reflect the issues and staged rating periods on appeal.

The issues of a TDIU and SMC are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's eustachian tube dysfunction developed during active service.

2.  From September 15, 1999 to April 30, 2002, the Veteran's DJD of the thoracolumbar spine with IVDS involving the lateral femoral cutaneous nerve was manifested by forward flexion to 103 degrees, without documented incapacitating episodes, and mild sciatic radiculopathy of the right lower extremity.

3.  From September 1, 2002, the Veteran's DJD of the thoracolumbar spine with IVDS involving the lateral femoral cutaneous nerve was manifested by forward flexion to no worse than 35 degrees; however, he had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months from October 7, 2014 and noncompensable mild or moderate paralysis of the external cutaneous nerve of the thigh.

4.  From July 30, 2009 to October 7, 2013, the Veteran's left shoulder reconstruction with DJD and atrophy was manifested by pain and loss of range of motion without any ankylosis of scapulohumeral articulation, fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of humerus (flail shoulder).


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a eustachian tube dysfunction are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2016).

2.  Prior to October 7, 2013, the criteria for an increased disability rating in excess of 20 percent for DJD of the thoracolumbar spine with IVDS involving the lateral femoral cutaneous nerve have not been met.  38 U.S.C.A. § 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2016).

3.  Prior to October 7, 2013, the criteria for an increased disability rating in excess of 20 percent for left shoulder reconstruction with degenerative joint disease (DJD) and atrophy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that VA has satisfied its duty to notify in this case through letters dated in June 2007, August 2009, and June 2015.  These letters advised the Veteran of the evidence needed to substantiate his claims.  The letters described the Veteran's and VA's responsibilities, to include what evidence should be provided by him and what evidence should be provided by VA.  It also advised on the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining the records relevant the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records, private treatment records, VA treatment records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.

Further, the AOJ obtained VA medical opinions in June 2000, July 2007, August 2009, October 2014, and November 2015 in conjunction with his claims.  The Board finds the examination reports and opinions, in conjunction, are adequate and supported by sufficient rational.

The claims, other than service connection for a eustachian tube dysfunction and entitlement to aid and attendance, were most recently remanded in March 2013.  As instructed by the Board, the agency of original jurisdiction (AOJ) obtained outstanding private treatment records, and notified the Veteran of the unavailable of some identified private treatment records.  The AOJ substantially completed all development ordered by the Board and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

The evidence of record provides sufficient information to adequately evaluate the claim, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2016).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

II.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran asserts he has a eustachian tube disorder either due to acoustic noise exposure in service or due to his service-connected hearing loss.  

An October 1988 service treatment record included a diagnosis of eustachian tube dysfunction. 

A November 2015 VA examination includes a diagnosis of eustachian tube dysfunction.  The examiner noted he reviewed the claims file and determined the Veteran's eustachian tube dysfunction is not caused by his service-connected hearing loss.  However, the examiner also opined that the Veteran's eustachian tube dysfunction was at least as likely as not incurred in or caused by active service.  The examiner noted the Veteran was treated for eustachian tube dysfunction in 1988 at Clark Air Force Base in the Philippines. 

There is no evidence against a finding that eustachian tube dysfunction was incurred in service.

Thus, the Board finds that the criteria for service connection for the Veteran's eustachian tube dysfunction have been met and the claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).


III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2016), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2016).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed herein, the Board has considered the multiple staged rating periods assigned by the RO, as well as whether any additional staged rating periods are warranted.

      A.  Increased Rating - Thoracolumbar Spine

The Veteran's service-connected degenerative joint disease (DJD) of the thoracolumbar spine with intervertebral disc syndrome (IVDS) involving the lateral femoral cutaneous nerve is rated as 20 percent disabling from September 15, 1999 to April 30, 2002 and from September 1, 2002 to October 7, 2013, under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5242 regarding degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5242 (2016).

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part: a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2016).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

In a December 2015 decision, the Board concluded that the Veteran is entitled to a separate 10 percent disability rating for mild radiculopathy of the sciatic nerve from September 15, 1999 to April 30, 2002.  Additionally, the Board increased the disability rating to 40 percent for the Veteran's DJD of the thoracolumbar spine with IVDS involving the lateral femoral cutaneous nerve from October 7, 2013.  The Board notes that these decisions have not been appealed by the Veteran and are no longer on appeal. 

      1.  From September 15, 1999 to April 30, 2002

Turning to the evidence of record during the rating period from September 15, 1999 to April 30, 2002, the Veteran was afforded a VA examination regarding his back in June 2000.  He reported ongoing back pain, with occasional soreness and stiffness which could at times limit his physical activities.  Upon physical examination, the Veteran displayed forward flexion to 103 degrees, extension to 25 degrees, right lateral flexion to 51 degrees, left lateral flexion to 64 degrees, right lateral rotation to 70 degrees, and left lateral rotation to 74 degrees.  There was no deformity of the back, and no motor, sensory, or reflex deficits.

Private treatment records from mid-April 2002 document a physical examination of the Veteran's back with findings of lumbar tenderness, normal strength except for the right lower extremity which was rated as 4/5, decreased sensation in the right lower extremity relative to the left, and a positive straight leg raising test on the right side, with an antalgic gait.  The physician's impression was a herniated disc L2-3 on the right with a large free fragment which would likely require surgical intervention as well as mild weakness in the lower extremities with definitive radiculopathy and sciatica.

Based upon the evidence during the rating period, the Board finds that the preponderance of evidence weighs against an increased disability rating in excess of 20 percent under DCs 5242 or 5243.  In order to warrant an increased 40 percent disability rating under DC 5242, the evidence must show forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 U.S.C.A. § 4.71a, DC 5242.  Alternatively, for an increased 40 percent disability rating under DC 5243, the evidence must show that the Veteran experienced incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id., DC 5243.  The June 2000 VA examination simply does not document range of motion findings or episodes of incapacitating exacerbations which would warrant in increased disability rating under the relevant rating criteria, even when considering any additional functional loss or impairment.

As noted above, the Board granted service connection for mild radiculopathy and sciatica from September 15, 1999 to April 30, 2002, pursuant to DC 8520.  See 38 C.F.R. § 4.124a, DC 8520 (2016).  

Thus, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for a low back disability for the same rating period.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      
2.  From September 1, 2002 to October 7, 2013

VA treatment records beginning in October 2002 document the Veteran's report of ongoing low back pain, with numbness and tingling in his left inner thigh and feet.  Private treatment records from December 2002 document his ongoing back pain.  Upon physical examination in April 2003, a VA physician noted limitation of motion in the lumbar spine upon flexion and extension.  Private treatment records from that same month document an order for a back brace to enable the veteran to continue working, where he struggled with severe pain from standing and sitting.

Thereafter, VA treatment records from February 2009 document that the Veteran's chronic back pain was stable.  A review of systems documents his normal gait and station, without back tenderness, and good muscle strength.  Private treatment records from April 2009 document a physical examination which revealed that the Veteran's back was within normal limits, with normal gait, full range of motion, normal strength, and without tenderness.  In July 2009, private treatment records document there was no arthritis, or bone or joint pain.

Upon VA examination in August 2009, the Veteran reported constant, moderate back pain radiating to the left leg, left arm, and neck, which was exacerbated by physical activity and stress.  The Veteran reported prior back surgery, including a 2005 discectomy which resulted in a residual scar and back pain; however, the Veteran denied any incapacitation as a result of his back condition, but he also reported that he could not drive his truck, or sit or stand for any period of time.  Additionally symptoms associated with his back condition included: stiffness, fatigue, spasms, decreased motion, paresthesia and numbness, weakness, bowel problems with moderate fecal leakage, bladder problems including frequency, incontinence, and urgency, and erectile dysfunction.  Upon physical examination, range of motion findings were as follows: flexion to 35 degrees (with pain at 10 degrees), extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 15 degrees, without change upon repetition.  Additional functional impairment upon repetition was due to pain, fatigue, weakness, and lack of endurance, with pain having the major functional impact.  The Veteran's posture and gait were within normal limits, with normal spinal symmetry and curvature.  He did not require the use of any assistive devices.  The examiner noted muscle spasms and guarding not productive of an abnormal gait, tenderness, and weakness, but normal muscle tone without atrophy, and without ankylosis.  A straight leg-raising test was negative bilaterally.  A sensory examination revealed a L2 sensory deficit of the left anterior mid-thigh and L3 sensory deficit of left anterior lower thigh, with the most likely peripheral nerve identified as the external cutaneous nerve of the thigh.  Reflex testing was normal, however.  The examiner further noted signs of IVDS, which did not cause any bowel dysfunction, bladder dysfunction, or erectile dysfunction.

Regarding the discrepancy between the Veteran's reports of fecal leakage, erectile dysfunction, urinary incontinence and urinary urgency and the VA examination findings that his IVDS did not cause any bowel dysfunction, bladder dysfunction and erectile dysfunction, the VA examiner stated that there was no evidence of loss of rectal tone or other support for the Veteran's claims upon physical examination; therefore, there was no related diagnosis.  Ultimately, the examiner diagnosed DJD of the thoracolumbar spine with IVDS involving the lateral femoral cutaneous nerve, which represented a progression of the previous diagnosis based upon diminished sensation of the left thigh, and pain with restricted range of motion.  Overall, the condition had a severe effect upon the Veteran's usual occupation and daily activities.

Notably, an October 2008 private treatment record documents that the Veteran's urinary symptoms of nocturia, daytime frequency, urgency, decreased stream, interrupted stream recent, and occasional incontinence were attributable to a lower pole exophytic lesion of the left kidney which was subsequently removed by a left partial nephrectomy.

Subsequent VA treatment records from March 2010 document that the Veteran's chronic low back pain was stable and tolerable.  He displayed a normal gait and station, without pedal edema, back tenderness, and good muscle strength.  Upon physical examinations in July 2010 and March 2011, it was noted that the Veteran had a normal gait and station, with normal spine stability and full range of motion.

In February 2012, he reported back aches and pains which were stable, with normal gait and station, good muscle strength, and without pedal edema or tenderness.

An April 2013 treatment record references the Veteran's erectile dysfunction; however, the examiner noted that his prior back surgery and history of hypertension and depression were all possible contributing factors.

A July 2014 MRI revealed DDD diffusely from L2-3 to L5-S1, with a loss of lumbar lordosis, mild central stenosis at L2, moderate at L4-5, and severe at L3-4, and multilevel neural foraminal stenosis.

The Veteran was most recently afforded a VA spine examination in October 2014.  He reported that since the prior examination, he experienced more pain, felt a looseness in his lumbar spine, with constant stiffness and weakness, and flare ups of pain approximately 120 times per year lasting hours to days and limiting his physical activity.  Upon physical examination, range of motion measurements were as follows: forward flexion to 35 degrees, extension to 0 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, right lateral rotation to 5 degrees, and left lateral rotation to 10 degrees - each with pain at the endpoints.  He was unable to perform repetitive testing due to pain and stiffness.  The examiner noted functional impairment including less movement than normal, weakened movement, pain on movement, and instability of station.  Pain was identified as the limiting factor on functional ability during flare-ups; however, the examiner was unable to estimate the limitation during a flare up as the Veteran was unable to replicate the estimated limitation at the time of examination.  The Veteran displayed tenderness over spinous processes of thoracolumbar spine and guarding or muscle spasm resulting in abnormal spinal contour.  Muscle strength testing was rated as 4/5, without muscle atrophy, and reflex and sensory examinations were normal, with no radiculopathy, and no other neurologic abnormalities.  The Veteran's IVDS had resulted in incapacitating episodes of at least 4 weeks but less than 6 weeks over the last 12 months.  His back condition required the constant use of a cane and resulted in functional impact on his ability to work, including restrictions on lifting and limitations on walking, sitting, and standing.

Based upon the evidence during the period prior to October 7, 2013, the Board finds that the preponderance of evidence weighs against an increased disability rating in excess of 20 percent under DC 5242.  In order to warrant an increased 40 percent disability rating thereunder, the evidence must show forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 U.S.C.A. § 4.71a, DC 5242.  Notably, upon VA examinations during the rating period, forward flexion was to no worse than 35 degrees on each occasion.  

To the extent that other treatment records refer to impaired range of motion, they do not contain specific range of motion measurements obtained by a goniometer which would allow for applicable of the rating criteria; therefore, they are of little probative value regarding a rating pursuant to DC 5242.  

The Board is also mindful that to warrant an increased 40 percent disability rating under DC 5243, the evidence must show that the Veteran experienced incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id., DC 5243.  However, prior to October 7, 2013, there was no evidence of incapacitating episodes due to the Veteran's back disabilities.  In fact, the Veteran specifically denied incapacitating episodes during the August 2009 VA examination.  As such, an increased 40 percent disability rating is not warranted prior October 7, 2013 under DC 5243.

The Board has considered whether the Veteran's muscle spasms, pain, weakness, incoordination, and fatigue cause any additional functional loss and limitation of motion.  The October 2014 VA examiner noted functional impairment including less movement than normal, weakened movement, pain on movement, and instability of station.  Pain was identified as the limiting factor on functional ability during flare-ups; however, the October 2014 VA examiner was unable to estimate the limitation during a flare up.  DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  The Board finds the examiner's conclusion to be substantiated by his rationale, in which it was noted that the Veteran was unable to replicate the estimated limitation at the time of examination.  At no time has the Veteran described the additional limitation during a flare-up.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Accordingly, the Board finds that those symptoms do not cause the Veteran's DJD of the thoracolumbar spine to more nearly approximate the criteria corresponding to a rating in excess of 20 percent.  38 C.F.R. § 4.71a, DC 5237.  A higher rating is not warranted.

The Board has also considered whether the Veteran has any associated neurologic abnormality associated with his lumbar spine disability other than the service-connected mild radiculopathy and sciatica.  To the extent that the Veteran reported bowel and bladder dysfunction upon examination, the August 2009 VA examiner stated that his condition did not cause any bowel dysfunction, bladder dysfunction, or erectile dysfunction as there was no evidence of loss of rectal tone or other support for the Veteran's claims upon physical examination and therefore, there was no related diagnosis.  Additionally, the Board is mindful that an October 2008 private treatment record documents that the Veteran's urinary symptoms of nocturia, daytime frequency, urgency, decreased stream, interrupted stream recent, and occasional incontinence were attributable to a lower pole exophytic lesion of the left kidney, rather than his back condition.

As these ratings stem prior to regulations changes that occurred in 2002 and 2003.  Under relevant rating criteria, a 40 percent rating would have required severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief or severe limitation of motion.  See 38 C.F.R. § 4.71, Diagnostic Codes 5291, 5293 (prior to September 2002).  The above discussion as analysis applies to these former criteria; the Board finds that the disability, although significantly disabling, does not meet the criteria for severe disability.  After careful consideration of the law and medical evidence of record, the Board finds that this former criteria to not create a basis for a higher rating.  Based on this finding, the Board does not further address these rating criteria, to include which criteria would be more favorable, considering the separate nerve ratings under the current rating criteria's Note (1). 

Thus, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent disability rating for his low back disability with IVDS prior to October 7, 2013.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.
 
B.  Increased Rating - Left Shoulder

      1.  Rules and Regulations

The Veteran's left shoulder reconstruction with DJD and atrophy is currently rated as 30 percent disabling from July 30, 2009 to January 30, 2013 and from April 1, 2013 to October 7, 2013, under DC 5010-5201.  See 38 C.F.R. § 4.71a, DCs 5010, 5201 (2016).

Degenerative and/or traumatic arthritis as shown by X-ray studies are rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2016).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id, DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  Id.  The above ratings are to be combined, not added under DC 5003.  Id, Note 1.

Handedness, for the purpose of a dominant (major) or non-dominant (minor) rating will be determined by the evidence of record, or by testing on VA examination; moreover, only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2016).  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.; additionally, lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.

Pursuant to DC 5201, limitation of motion of the arm at shoulder level warrants a 20 percent disability rating for both major and minor sides.  38 C.F.R. § 4.71a, DC 5201.  A 30 percent disability rating is warranted for limitation of the motion of the arm midway between the side and shoulder level on the major side, while such impairment of the minor side warrants a 20 percent disability rating.  Id.  A maximum schedular 40 percent disability rating is warranted for limitation of motion of the arm to 25 degrees from the side on the major side, which such impairment on the minor side warrants a 30 percent disability rating.  Id.
 
      2.  Analysis

During an August 2009 VA examination, the Veteran complained of weakness, stiffness, swelling, heat, giving way, lack of endurance, locking fatigability, tenderness, subluxation, pain, and dislocation.  He denied redness, deformity, drainage, and effusion.  The Veteran reported flare-ups as often as one time per day lasting 24 hours with a severity of 9/10.  The flare-ups are precipitated by physical activity and all activity.  During flare-ups, the Veteran reported functional impairment including pain and limitation of motion of the joint described as no overhead activity and clicking pain.  The Veteran asserted he cannot coach, ride a motorcycle, and lift anything high or heavy.  He stated he had to sell his truck.  He denied any incapacitation.  He complained of problems lifting high, hand over hand steering, rotating left thumb, raising arm, rolling onto left side and bending.  Range of motion findings included flexion to 30 degrees, abduction to 20 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees, all with pain at 5 degrees.  There was no loss of range of motion upon repetitive testing.  On the left, the joint function was additionally limited by the following after repetitive use: pain, fatigue, weakness, lack of endurance, and pain has the major functional impact.  The examiner noted the joint function on the left was not additionally limited by incoordination.

Private treatment records from October 2009 document the Veteran's complaints of left shoulder pain which radiated to the left arm, with pain and numbness in the left hand.  Upon physical examination, he displayed decreased range of motion of the left shoulder and decreased strength.

An October 2009 MRI showed degenerative changes of the rotator cuff without a definite tear, acute and chronic degeneration and tearing of the anterior labrum from the superior to the inferior aspect with associated fluid collection and effusion, significant osteoarthritic and degenerative changes in the glenohumeral joint, and mild superior subluxation of the humeral head on the glenoid with narrowing of the normal space between the humeral head and the acromion, which indicated impingement syndrome.

In March 2010, the Veteran displayed a 30 degree decrease in left shoulder range of motion following steroid shots in the shoulder; he could not lift his shoulder more than 90 degrees.

In April 2010, there was noted improvement following the March 2010 steroid injections; however, he had continued shoulder pain.  There was noted bone-to-bone arthritis and severe chondromalacia.

In November 2010, the Veteran continued to report left shoulder pain.  There was noted tenderness and decreased range of motion of left shoulder.

In December 2010, a private physician opined that because the Veteran was unable to hold his arm in an extended position given his shoulder condition, he was permanently incapacitated from his previous industrial work activities as a truck driver, although the physician noted that the Veteran was able to teach and coach with his shoulder impairment.

In February 2012, the Veteran displayed a 45 degree decrease in left shoulder range of motion.

In May 2012, the Veteran reported that he was unable to move his shoulder without pain over the past three days.  He displayed decreased range of motion and decreased strength in the left shoulder.  An MRI that same month revealed mild subacromial subdeltoid bursitis, rotator cuff thinning without evidence of full-thickness rotator cuff tear, degenerative changes of the glenohumeral joint and acromioclavicular joint, and chronic fluid collection in the subcoracoid recess.

In June 2012, the Veteran had an acute flare-up in his left shoulder while coaching baseball after he moved his left arm in a rotatory "windmill" motion, which resulted in sudden pain that dropped him to his knees.  An MRI showed some inflammatory change in the rotator cuff.  The physician noted dramatic improvement in his symptoms since 2007 surgery, but, significant chondromalacia with suspected progression of arthritis.  Indeed, an x-ray demonstrated a subtle increase in the glenohumeral arthritis, chronic sclerosis changes consistent with impingement in the lateral side, and evidence of the previous AC resection and acromioplasty.

In August 2012, a repeat steroid injection immediately helped; however, the Veteran's shoulder remained weak to external rotation.

A November 2012 private report indicated a recent MRI report was consistent with a rotator cuff tear, but the Veteran did not have a severe level of arthritis, and his physician advised against a total shoulder replacement.  

In January 2013, the Veteran had surgery to repair his left shoulder rotator cuff.  Private treatment records indicate he underwent a rotator cuff partial debridement and adhesion release.  

In a March 2013 post-surgical follow-up, the Veteran reported he had complete relief of pain since that intervention.  Good range of motion was identified.  

In May 2013, the examiner was noted to have forward extension "almost normal" as well as his external rotation strength.  He has no longer had instability symptoms and lateral abduction was in good shape.  The examiner noted that although he has gotten over his acute reinjury phase, he has posttraumatic arthritis and the amount of disability and impairment remains in the shoulder and no changes in impairment or rating are made.  

The Veteran was most recently afforded a VA shoulder examination in October 2014, at which time he reported that his left shoulder had worsened over the past five years, with constant pain and intermittent swelling, triggered by use.  The Veteran reported no strength and zero to minimal range of motion of his left shoulder.  He stated that it locks up at times and that he required steroid shots every four months to reduce his symptoms.  He denied flare-ups, but stated that his left shoulder hurts all of the time.  The examiner noted that the Veteran was ambidextrous.  Range of motion findings were documented as follows: flexion to 20 degrees and abduction to 15 degrees.  The Veteran was unable to perform internal or external rotation, or repetitive testing, due to excruciating pain.  Functional loss/impairment was noted as: less movement than normal, weakened movement, pain on movement, swelling, atrophy of disuse, and locking.  The examiner was unable to estimate range of motion findings during a flare up as it was not feasible.  There was tenderness over the entire joint, muscle strength was rated as 2/5, muscle atrophy was documented as 15cm above olecranon, with normal circumference of 32cm and an atrophied circumference of 34cm.  There was no ankylosis, no shoulder instability, dislocation, or labral pathology, no impairment of humerus, and no assistive devices.  The functional impairment on the Veteran's ability to work was that he could not use his left arm for lifting or grasping due to excruciating left shoulder pain and weakness.

Based upon the evidence as discussed above, the Board concludes that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for a left shoulder disability prior to October 7, 2013.  In order to warrant an increased 40 percent disability rating under DC 5201, the evidence of record would have to show that the Veteran's left shoulder disability resulted in limitation of motion of the arm to 25 degrees from the side on the major side.  See 38 C.F.R. § 4.71a, DC 5201.  While only one hand is considered dominant under the rating criteria, see 38 C.F.R. § 4.69, the Board acknowledges the assertion that the Veteran is ambidextrous, and given him proper consideration as though he is left-arm dominant.  Nevertheless, the evidence of record during the rating period does not document the required limitation of motion in order to warrant an increased disability rating in excess of 30 percent.  To the extent that some of the medical evidence of record simply documents limited range of motion, such findings do not warrant application of the rating criteria, and are less probative.  To the extent that it is documented that the Veteran's left shoulder range of motion was limited by as much as 30 degrees; the Board cannot equate such a finding to a finding that his left arm was limited to 25 degrees from the side.

The Board has also considered of the effects of functional loss.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Prior to January 2013, the record reflects that the Veteran had left shoulder pain, less movement than normal, weakened movement, pain, swelling, and flare-ups.  Although the August 2009 VA examiner indicated joint function was additionally limited by pain, fatigue, weakness, lack of endurance, and pain, the examiner also noted there was no loss of range of motion upon repetitive testing.  Prior to the October 2014 VA examination, there is no objective evidence of additional functional limitation beyond that described by the 30 percent disability rating.  Consequently, the Board does not find that a higher rating is warranted on the basis of functional loss prior to October 7, 2013.

The Veteran is competent to describe his observable symptoms, including left shoulder pain and limited range of motion.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent provide detailed range of motion findings as measured by a goniometer or to assess the severity of a complex musculoskeletal or orthopedic condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board affords the most probative weight to the objective findings of record.

The Board has also considered whether another potentially applicable diagnostic code would warrant an increased disability rating at any time during the period on appeal.  See Schafrath, 1 Vet. App. at 595.  Notably, according to the diagnostic codes regarding disabilities of the shoulder and arm, the only diagnostic codes that afford a potential disability rating in excess of 30 percent are DCs 5200 and 5202, which rate ankylosis of scapulohumeral articulation and other impairment of the humerus, respectively.  See 38 C.F.R. § 4.71a, DCs 5200, 5202.  However, the evidence during the rating period simply does not document ankylosis of scapulohumeral articulation, fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of humerus (flail shoulder).  Therefore, consideration of DCs 5200 and 5202 does not warrant an increased disability rating for the rating period from July 30, 2009 to January 30, 2013 and from April 1, 2013 to October 7, 2013.

As addressed by the JMR, the Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007); however, the Board finds that at no point during the period under question did the Veteran's left shoulder disability meet the criteria for an even higher rating.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board has carefully considered the lay and medical evidence of record, and finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for left shoulder reconstruction with DJD and atrophy from July 30, 2009 to January 30, 2013.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

      C.  Other Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  38 C.F.R. 3.321 (b)(1) (related factors include 'marked interference with employment' and 'frequent periods of hospitalization').  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  'Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with his disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to 'consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.'  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the 'combined effect' of multiple service-connected disabilities when the 'collective impact' or 'compounding negative effects' of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to service connection for a eustachian tube disorder is granted. 

Entitlement to an increased disability rating for degenerative joint disease (DJD) of the thoracolumbar spine with intervertebral disc syndrome (IVDS) involving the lateral femoral cutaneous nerve in excess of 20 percent from September 15, 1999 to April 30, 2002 and from September 1, 2002 to October 7, 2014, is denied.

Entitlement to an increased disability rating for left shoulder reconstruction with degenerative joint disease (DJD) and atrophy in excess of 30 percent from July 30, 2009 to January 30, 2013 and from April 1, 2013 to October 7, 2013, is denied.

REMAND

The Veteran has a claim for TDIU on appeal as found by previously Board remand pursuant to Rice.  The Board also notes, however, that the Veteran previously was entitled to TDIU from July 20, 2009 to January 31, 2013 and April 1, 2013 to October 16, 2014.  The period from January 31, 2013 to April 1, 2013 the Veteran was in receipt of a TTR.  The Veteran has a total schedular rating from October 6, 2014.  Although the Board indicated an SOC should be issued, the Board found it was part of the issues already in appellate status; the Board therefore changes the directive to adjudication and issuance of an SSOC.  The issue of TDIU may remain an issue in controversy considering relevant case law for an earlier period.  See Bradly, 22 Vet. App. 280; Buie v. Shinseki, 24 Vet. App. 242 (2011).  The Board remands this issue for development and adjudication previously directed.   

As the TDIU may be granted based on one of the service-connected disabilities, the Board finds that the issue of SMC is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the increased rating appeals and the TDIU appeal herein remanded must be adjudicated by the AOJ prior to appellate consideration of entitlement to a SMC on the basis of housebound status.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his attorney with appropriate notice with respect to a claim of entitlement to a TDIU rating and ask the Veteran to furnish any additional information and/or evidence pertinent to the TDIU claim.

2.  Then, adjudicate the issue of entitlement to TDIU and SMC based on housebound status.  If the benefits sought remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his attorney, and allow an appropriate opportunity to respond.  The matter should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


